124 F.3d 214
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Remedios Reyes PENAFLOR, Defendant-Appellant.
No. 95-10180.
United States Court of Appeals, Ninth Circuit.
Submitted September 8, 1997.**Decided September 12, 1997.

Appeal from the United States District Court for the District of Hawaii, No. CR-93-00345-1-ACK;  Alan C. Kay, District Judge, Presiding.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Remedios Reyes Penaflor appeals pro se the denial of her motion for reduction of the 188-month sentence imposed after her conviction by jury trial for importing methamphetamine and possessing methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), 952(a), and 960(b)(1).


3
In her opening brief, Penaflor fails to raise any issue involving the denial of her motion for a reduction of her sentence.  Rather, she raises trial and sentencing issues that have already been rejected by this Court in her prior direct appeal (No. 95-10062).  Accordingly, Penaflor has abandoned her arguments that the district court erred by denying her motion for reduction of sentence.  See e.g. Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988) (issues raised in brief but not supported by argument are deemed abandoned).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3